UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6592



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY BACON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-95-123-BO, CA-01-61-5-BO)


Submitted:     June 21, 2001                 Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Bacon, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Bacon appeals the district court’s order dismissing his

motion under 28 U.S.C.A. § 2255 (West Supp. 2000) as untimely.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss Bacon’s appeal substantially on the reasoning

of the district court.*   See United States v. Bacon, Nos. CR-95-

123-BO; CA-01-61-5-BO (E.D.N.C. Mar. 16, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139,
146 (4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review. Accordingly, Ramirez’s Apprendi claim
is not cognizable.


                                  2